UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 01018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Mid-Cap Growth Fund ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 31 Officers of the Fund 33 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Mid-Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Mid-Cap Growth Fund, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Todd Wakefield, CFA, and Robert C. Zeuthen, CFA, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Mid-Cap Growth Fund’s Class A shares produced a total return of –2.52%, Class C shares returned –3.29%, Class F shares returned –2.31%, and Class I shares returned –2.19%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Growth Index, produced a total return of –0.20% for the same period. 2 Midcap growth stocks in 2015 generally produced roughly flat total returns despite deteriorating global economic sentiment and declining commodity prices. The fund lagged its benchmark, mainly due to stock selection shortfalls in the consumer staples, health care, and information technology sectors. The Fund’s Investment Approach The fund seeks capital appreciation. The fund will normally invest at least 80% of its net assets in equity securities of companies within the market capitalization range of companies comprising the Russell Midcap ® Growth Index. The fund also may invest in larger or smaller companies if they represent better prospects for capital appreciation. We look for companies whose fundamental strengths suggest the potential for superior earnings growth over time. We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Global Economic Concerns Sparked Market Turmoil A stock market rally fueled by robust U.S. employment gains paused early in 2015 amid disappointing domestic economic data, but the market’s advance soon got back on track, driving the Russell Midcap ® Growth Index to record highs by late April. However, a debt crisis in Greece and slowing economic growth in China subsequently sent U.S. stock prices lower. Midcap growth stocks slid into negative territory in August after Chinese monetary authorities devalued the country’s currency, but a strong rally in October partly erased previous losses when U.S. labor markets continued to gain momentum and several U.S. companies reported better-than-expected financial results. Investors again grew concerned that global economic instability and falling energy prices might dampen U.S. economic conditions, and markets remained volatile over the final month of the year. In this environment, midcap growth stocks produced significantly higher returns than their more value-oriented counterparts. Stock Selections Dampened Relative Performance While our research-driven stock selection process enabled the fund to navigate a volatile investment environment during 2015, results for the year were undermined by disappointments in some market sectors. Most notably, in the consumer staples sector, food companies United Natural Foods and Whole Foods Market were hurt by intensifying competitive pressures in the organic grocery segment, leading to their elimination from the portfolio. Among health care stocks, drug developer Mallinckrodt struggled with questions regarding its pricing policies, Alexion Pharmaceuticals faced new competition for a key product, and Jazz Pharmaceuticals was hurt by concerns regarding the sustainability of its main 3 DISCUSSION OF FUND PERFORMANCE (continued) product’s market share. Meanwhile, assisted living facilities operator Brookdale Senior Living encountered problems integrating a recent acquisition, and eye care specialist Cooper Companies reported weak revenues across various product lines. In the information technology sector, the fund did not own one of the better performing midcap semiconductor manufacturers, and results were hampered by subpar returns from Microchip Technology and unfortunate timing in the purchase of Skyworks Solutions. Professional networking company LinkedIn reported disappointing results in its talent solutions unit, and online content facilitator Akamai Technologies lowered its earnings guidance in anticipation of reduced demand from a major customer. Our stock selection process achieved better results in the industrials sector, where the fund avoided weaker performers among transportation providers. Instead, we focused on capital goods producers such as water heating specialist A.O. Smith, which benefited from positive domestic construction trends, and tools seller Snap-on, which saw increased domestic demand for its products. Professional services company Towers Watson was buoyed by growth in its benefits administration and health care consulting businesses. The fund cushioned losses in the hard-hit materials sector through an emphasis on companies that proved relatively insensitive to declining commodity prices, such as construction aggregates producer Vulcan Materials . Winners in the consumer discretionary sector included entertainment technology provider IMAX, online television network Netflix , and retailers Panera Bread and Ulta Salon, Cosmetics & Fragrance. The fund avoided weakness among other consumer discretionary companies, including Chipotle Mexican Grill, Macy’s, Gap, and Bed Bath & Beyond. Growing Companies with Solid Fundamentals A moderate U.S. economic recovery remains underway, but higher short-term interest rates could restrict some midsize businesses’ access to inexpensive capital. Moreover, the global economy has continued to suffer from weak commodity prices and slowdowns in the emerging markets. Therefore, we have retained the fund’s focus on midcap growth companies that, in our analysis, have strong underlying fundamentals, differentiated products, and robust end markets. As of the reporting period’s end, we have identified a number of opportunities meeting our criteria in the financials and health care sectors, but relatively few in the materials and consumer staples sectors. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Midsize companies carry additional risks because their earnings and revenues tend to be less predictable and their share prices more volatile than those of larger, more established companies. The shares of midsize companies tend to trade less frequently than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — The Russell Midcap ® Growth Index measures the performance of the 800 smallest companies in the Russell 1000 ® Index with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. The Russell 1000 ® Index measures the performance of the largest 1,000 publicly traded U.S. companies. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Mid-Cap Growth Fund Class A shares, Class C shares, Class F shares and Class I shares and the Russell Midcap Growth Index † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class F and Class I shares of Dreyfus Mid-Cap Growth Fund on 12/31/05 to a $10,000 investment made in the Russell Midcap Growth Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes (after any expense reimbursements). The Index measures the performance of those companies among the 800 smallest companies in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Index measures the performance of the largest 1,000 publicly traded U.S. companies. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) -8.14% 8.49% 5.86% without sales charge -2.52% 9.77% 6.50% Class C shares with applicable redemption charge † -4.22% 8.97% 5.69% without redemption -3.29% 8.97% 5.69% Class F shares -2.31% 9.99% 6.68% Class I shares -2.19% 10.09% 6.79% Russell Midcap Growth Index -0.20% 11.54% 8.16% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Mid-Cap Growth Fund from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Class A Class C Class F Class I Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Class A Class C Class F Class I Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of 1.36% for Class A, 2.14% for Class C, 1.15% for Class F and 1.12% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 7 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 98.9% Shares Value ($) Automobiles & Components - 1.5% Gentex 124,309 a Banks - 5.0% First Republic Bank 20,278 1,339,565 SVB Financial Group 11,128 b 1,323,119 Webster Financial 107,898 4,012,727 Capital Goods - 12.7% A.O. Smith 18,623 1,426,708 Allegion 51,709 3,408,657 BWX Technologies 93,004 2,954,737 Nordson 24,737 1,586,878 Sensata Technologies Holding 35,247 b 1,623,477 Snap-on 22,054 3,780,717 Textron 55,081 2,313,953 Commercial & Professional Services - 1.8% Copart 63,466 a,b Consumer Durables & Apparel - 4.1% Jarden 62,693 b 3,581,024 Kate Spade & Co. 110,341 b 1,960,760 Consumer Services - 2.0% Panera Bread, Cl. A 13,889 b Diversified Financials - 1.7% CBOE Holdings 35,897 Energy - 1.2% Tesoro 15,147 Food, Beverage & Tobacco - 2.8% Molson Coors Brewing, Cl. B 21,644 2,032,805 WhiteWave Foods 43,873 b 1,707,098 Health Care Equipment & Services - 19.0% Align Technology 55,431 b 3,650,131 AmerisourceBergen 16,919 1,754,669 athenahealth 13,422 a,b 2,160,539 Boston Scientific 172,731 b 3,185,160 Centene 43,294 b 2,849,178 8 Common Stocks - 98.9% (continued) Shares Value ($) Health Care Equipment & Services - 19.0% (continued) Cooper 20,698 2,777,672 DENTSPLY International 60,570 3,685,684 IMS Health Holdings 107,662 b 2,742,151 Laboratory Corporation of America Holdings 22,767 b 2,814,912 Insurance - 2.5% FNF Group 97,823 Media - 3.2% IMAX 52,998 b 1,883,549 Lions Gate Entertainment 73,461 a 2,379,402 Pharmaceuticals, Biotechnology & Life Sciences - 7.3% Alkermes 18,868 b 1,497,742 Anacor Pharmaceuticals 18,328 b 2,070,514 Jazz Pharmaceuticals 19,392 b 2,725,739 Vertex Pharmaceuticals 27,867 b 3,506,505 Real Estate - 4.7% CBRE Group, Cl. A 103,551 b 3,580,794 Extra Space Storage 31,576 c 2,785,319 Retailing - 11.1% Expedia 12,203 1,516,833 Liberty Interactive, Cl. A 111,133 b 3,036,154 LKQ 95,716 b 2,836,065 Restoration Hardware Holdings 15,842 a,b 1,258,647 Sally Beauty Holdings 110,540 b 3,082,961 Ulta Salon Cosmetics & Fragrance 10,641 b 1,968,585 Williams-Sonoma 21,171 1,236,598 Semiconductors & Semiconductor Equipment - 4.7% Mellanox Technologies 87,209 b 3,674,987 Skyworks Solutions 34,248 2,631,274 Software & Services - 9.2% ANSYS 14,740 b 1,363,450 Booz Allen Hamilton Holdings 93,926 2,897,617 Fidelity National Information Services 48,743 2,953,826 Paychex 46,587 2,463,986 9 STATEMENT OF INVESTMENTS (continued) Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 9.2% (continued) Science Applications International 50,806 2,325,899 Synopsys 7,804 b 355,941 Technology Hardware & Equipment - 3.4% Amphenol, Cl. A 51,220 2,675,221 Trimble Navigation 91,758 b 1,968,209 Transportation - 1.0% C.H. Robinson Worldwide 21,036 Total Common Stocks (cost $122,954,668) Other Investment - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,907,302) 1,907,302 d Investment of Cash Collateral for Securities Loaned - 2.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,374,669) 3,374,669 d Total Investments (cost $128,236,639) 102.8% Liabilities, Less Cash and Receivables (2.8%) Net Assets 100.0% a Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $5,207,761 and the value of the collateral held by the fund was $5,367,943, consisting of cash collateral of $3,374,669 and U.S. Government & Agency securities valued at $1,993,274. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. 10 Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 19.0 Capital Goods 12.7 Retailing 11.1 Software & Services 9.2 Pharmaceuticals, Biotechnology & Life Sciences 7.3 Banks 5.0 Real Estate 4.7 Semiconductors & Semiconductor Equipment 4.7 Consumer Durables & Apparel 4.1 Money Market Investments 3.9 Technology Hardware & Equipment 3.4 Media 3.2 Food, Beverage & Tobacco 2.8 Insurance 2.5 Consumer Services 2.0 Commercial & Professional Services 1.8 Diversified Financials 1.7 Automobiles & Components 1.5 Energy 1.2 Transportation 1.0 † Based on net assets. See notes to financial statements. 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $5,207,761)—Note 1(b): Unaffiliated issuers 122,954,668 133,077,897 Affiliated issuers 5,281,971 5,281,971 Cash 4,305 Receivable for investment securities sold 856,913 Dividends and securities lending income receivable 26,057 Receivable for shares of Common Stock subscribed 20,770 Prepaid expenses 30,041 139,297,954 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 149,812 Liability for securities on loan—Note 1(b) 3,374,669 Payable for investment securities purchased 963,358 Payable for shares of Common Stock redeemed 117,045 Accrued expenses 85,308 4,690,192 Net Assets ($) 134,607,762 Composition of Net Assets ($): Paid-in capital 122,952,381 Accumulated net realized gain (loss) on investments 1,532,152 Accumulated net unrealized appreciation (depreciation) on investments 10,123,229 Net Assets ($) 134,607,762 Net Asset Value Per Share Class A Class C Class F Class I Net Assets ($) 20,366,121 11,085,973 91,691,589 11,464,079 Shares Outstanding 2,600,985 1,639,829 11,219,393 1,405,433 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends (net of $3,658 foreign taxes withheld at source): Unaffiliated issuers 741,219 Affiliated issuers 3,374 Income from securities lending—Note 1(b) 26,166 Total Income 770,759 Expenses: Investment advisory fee—Note 3(a) 1,178,328 Shareholder servicing costs—Note 3(c) 238,086 Distribution fees—Note 3(b) 151,056 Accounting and administration fees—Note 3(a) 88,288 Registration fees 58,455 Professional fees 40,107 Custodian fees—Note 3(c) 24,781 Prospectus and shareholders’ reports 24,478 Directors’ fees and expenses—Note 3(d) 8,381 Loan commitment fees—Note 2 2,082 Miscellaneous 23,864 Total Expenses 1,837,906 Less—reduction in fees due to earnings credits—Note 3(c) (185) Net Expenses 1,837,721 Investment (Loss)—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 6,026,780 Net unrealized appreciation (depreciation) on investments (8,220,524) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment (loss)—net (1,066,962) (809,153) Net realized gain (loss) on investments 6,026,780 17,996,703 Net unrealized appreciation (depreciation) on investments (8,220,524) (8,372,127) Net Increase (Decrease) in Net Assets Resulting from Operations 8,815,423 Dividends to Shareholders from ($): Net realized gain on investments: Class A (741,526) (911,068) Class C (459,176) (555,001) Class F (3,161,934) (3,590,616) Class I (395,811) (393,793) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 3,294,819 4,164,950 Class C 967,534 1,840,075 Class F 929,095 937,925 Class I 4,896,590 5,052,060 Dividends reinvested: Class A 623,490 759,951 Class C 362,303 437,739 Class F 2,937,845 3,353,856 Class I 319,232 334,072 Cost of shares redeemed: Class A (6,603,141) (8,119,828) Class C (2,339,178) (2,352,873) Class F (6,453,554) (7,975,980) Class I (3,956,437) (3,356,749) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 147,648,317 149,208,174 End of Period 134,607,762 147,648,317 14 Year Ended December 31, 2015 2014 Capital Share Transactions (Shares): Class A Shares sold 394,918 502,888 Shares issued for dividends reinvested 79,804 90,578 Shares redeemed (788,684) (988,984) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 133,261 251,882 Shares issued for dividends reinvested 53,695 59,637 Shares redeemed (319,781) (322,592) Net Increase (Decrease) in Shares Outstanding Class F a Shares sold 104,761 109,917 Shares issued for dividends reinvested 360,514 384,616 Shares redeemed (731,973) (930,811) Net Increase (Decrease) in Shares Outstanding Class I a Shares sold 560,452 588,607 Shares issued for dividends reinvested 39,227 38,340 Shares redeemed (463,770) (394,324) Net Increase (Decrease) in Shares Outstanding 135,909 232,623 a During the period ended December 31, 2015, 1,179 Class F shares representing $10,046, were exchanged for 1,182 Class I shares. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Year Ended December 31, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 8.33 8.15 5.97 5.29 5.29 Investment Operations: Investment (loss)—net a (.07) (.05) (.05) (.02) (.04) Net realized and unrealized gain (loss) on investments (.14) .55 2.23 .70 .04 Total from Investment Operations (.21) .50 2.18 .68 - Distributions: Dividends from net realized gain on investments (.29) (.32) - - - Net asset value, end of period 7.83 8.33 8.15 5.97 5.29 Total Return (%) b (2.52) 6.13 36.52 12.85 .00 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.35 1.35 1.36 1.53 1.51 Ratio of net expenses to average net assets 1.35 1.35 1.36 1.50 1.37 Ratio of net investment (loss) to average net assets (.83) (.65) (.68) (.42) (.74) Portfolio Turnover Rate 157.67 135.43 166.09 164.34 232.19 Net Assets, end of period ($ x 1,000) 20,366 24,277 26,965 21,511 27,324 a Based on average shares outstanding. b Exclusive of sales charge. c Amount represents less than .01%. See notes to financial statements. 16 Year Ended December 31, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 7.29 7.22 5.33 4.76 4.79 Investment Operations: Investment (loss)—net a (.12) (.10) (.09) (.06) (.07) Net realized and unrealized gain (loss) on investments (.12) .49 1.98 .63 .04 Total from Investment Operations (.24) .39 1.89 .57 (.03) Distributions: Dividends from net realized gain on investments (.29) (.32) - - - Net asset value, end of period 6.76 7.29 7.22 5.33 4.76 Total Return (%) b (3.29) 5.40 35.46 11.98 (.63) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.12 2.12 2.14 2.27 2.25 Ratio of net expenses to average net assets 2.12 2.12 2.14 2.24 2.12 Ratio of net investment (loss) to average net assets (1.60) (1.42) (1.46) (1.16) (1.49) Portfolio Turnover Rate 157.67 135.43 166.09 164.34 232.19 Net Assets, end of period ($ x 1,000) 11,086 12,917 12,878 9,762 10,477 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class F Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 8.66 8.44 6.17 5.46 5.45 Investment Operations: Investment (loss)—net a (.05) (.04) (.04) (.01) (.03) Net realized and unrealized gain (loss) on investments (.15) .58 2.31 .72 .04 Total from Investment Operations (.20) .54 2.27 .71 .01 Distributions: Dividends from net realized gain on investments (.29) (.32) - - - Net asset value, end of period 8.17 8.66 8.44 6.17 5.46 Total Return (%) (2.31) 6.40 36.79 13.00 .18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 1.13 1.19 1.30 1.25 Ratio of net expenses to average net assets 1.14 1.13 1.19 1.30 1.20 Ratio of net investment (loss) to average net assets (.61) (.44) (.50) (.20) (.57) Portfolio Turnover Rate 157.67 135.43 166.09 164.34 232.19 Net Assets, end of period ($ x 1,000) 91,692 99,481 100,631 81,291 81,886 a Based on average shares outstanding. See notes to financial statements. 18 Year Ended December 31, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 8.64 8.42 6.16 5.44 5.42 Investment Operations: Investment income (loss)—net a (.05) (.04) (.03) .00 b (.03) Net realized and unrealized gain (loss) on investments (.14) .58 2.29 .72 .05 Total from Investment Operations (.19) .54 2.26 .72 .02 Distributions: Dividends from net realized gain on investments (.29) (.32) - - - Net asset value, end of period 8.16 8.64 8.42 6.16 5.44 Total Return (%) (2.19) 6.41 36.69 13.24 .37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.11 1.13 1.20 1.23 Ratio of net expenses to average net assets 1.11 1.11 1.13 1.18 1.10 Ratio of net investment income (loss) to average net assets (.58) (.44) .00 c (.46) Portfolio Turnover Rate 157.67 135.43 166.09 164.34 232.19 Net Assets, end of period ($ x 1,000) 11,464 10,973 8,734 8,198 4,521 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. See notes to financial statements. 19 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Mid-Cap Growth Fund (the “fund”) is the sole series of Dreyfus Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 1.05 billion shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (350 million shares authorized), Class C (100 million shares authorized), Class F (500 million shares authorized) and Class I (100 million shares authorized). Class A and Class C shares are sold primarily to retail investors through financial intermediaries and bear Distribution and/or Shareholder Services Plan fees. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class F shares are sold only to Class F grandfathered investors, bear a Distribution Plan fee and have a shareholder services agreement with the Distributor. Class I shares are sold primarily to bank trust departments and other financial service providers (including The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, and its affiliates), acting on behalf of customers having a qualified trust or an investment account or relationship at such institution, and bear no Distribution or Shareholder Services Plan fees. Class F and Class I shares are offered without a front-end sales charge or CDSC. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with 20 GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of 21 NOTES TO FINANCIAL STATEMENTS (continued) the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 131,194,348 - - 22 Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Equity Securities - Foreign Common Stocks † 1,883,549 - - Mutual Funds 5,281,971 - - † See Statement of Investments for additional detailed categorizations. At December 31, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $6,201 from lending portfolio securities, pursuant to the securities lending agreement. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of 23 NOTES TO FINANCIAL STATEMENTS (continued) Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,200,551 54,944,789 55,238,038 1,907,302 1.4 Dreyfus Institutional Cash Advantage Fund 1,150,710 77,598,242 75,374,283 3,374,669 2.5 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. 24 At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed capital gains $2,044,039 and unrealized appreciation $9,611,342. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: long-term capital gains $4,758,447 and $5,450,478, respectively. During the period ended December 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for net operating losses and real estate investment trusts, the fund increased accumulated undistributed investment income–net by $1,066,962, increased accumulated net realized gain (loss) on investments by $176 and decreased paid–in capital by $1,067,138. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Investment Advisory Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is based on the fund’s average daily net assets and is computed at the following annual rates: 1% of the first $30 million, .75% of the next $270 million, .70% of the next $200 million, and .65% in excess of $500 million. The fee is payable monthly. The effective management fee rate during the period ended December 31, 2015 was .80%. The fund has agreed to compensate Dreyfus for providing accounting services, administration, compliance monitoring, regulatory and shareholder reporting, as well as related facilities, equipment and clerical help. The fee is based on the fund’s average daily net assets and computed at the following annual rates: .06% of the first $500 million, .04% of the 25 NOTES TO FINANCIAL STATEMENTS (continued) next $500 million and .02% in excess of $1 billion, plus reasonable out-of-pocket expenses. During the period ended December 31, 2015, the Distributor retained $3,169 from commissions earned on sales of the fund’s Class A shares and $8,585 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended December 31, 2015, Class C shares were charged $92,160 pursuant to the Distribution Plan. The fund also adopted a Distribution Plan pursuant to Rule 12b-1 under the Act applicable to its Class F shares (the “Class F Plan”). Under the Class F Plan, the fund is authorized to reimburse the Distributor for expenses paid for distributing or servicing its Class F shares at an annual rate of up to .25% of the value of the average daily net assets of the fund’s Class F shares. The Distributor has agreed not to seek reimbursement of any expenses under the Class F Plan other than reimbursements for payments made to brokers and other intermediaries whose customers hold Class F shares (“Third Party Payments”). This commitment applies to any such expenses (other than Third Party Payments). This commitment will continue indefinitely and will not terminate without the prior approval of the Board. During the period ended December 31, 2015, Class F shares were charged $58,896 pursuant to the Class F Plan. (c ) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2015 , Class A and Class C shares were charged $58,965 and $30,720, respectively, pursuant to the Shareholder Services Plan. The Company has a shareholder services agreement with the Distributor, whereby the fund agrees to compensate the Distributor for providing certain shareholder servicing functions to holders of Class F shares. On an annual basis, the fund pays the Distributor a monthly fee of $24.00 per Class F shareholder account considered to be an open account at any time 26 during a given month. During the period ended December 31, 2015 , Class F shares were charged $54,389 pursuant to the shareholder services agreement. Under its terms, the Distribution Plan, Class F Plan and Shareholder Services Plan shall remain in effect from year to year, provided such continuance is approved annually by a vote of a majority of those Directors who are not “interested persons” of the Company and who have no direct or indirect financial interest in the operation of or in any agreement related to the Distribution Plan, Class F Plan or Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $8,782 for transfer agency services and $3,862 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $185. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $24,781 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $93,324, Distribution Plan fees $21,858, Shareholder Service Plan fees $11,659, custodian fees $16,110, Chief Compliance Officer fees $2,647 and transfer agency fees $4,214. 27 NOTES TO FINANCIAL STATEMENTS (continued) (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2015, amounted to $225,689,629 and $235,903,586, respectively. At December 31, 2015 , the cost of investments for federal income tax purposes was $128,748,526; accordingly, accumulated net unrealized appreciation on investments was $9,611,342, consisting of $13,623,845 gross unrealized appreciation and $4,012,503 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Dreyfus Funds, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Mid-Cap Growth Fund (the “Fund”), a series of Dreyfus Funds Inc., including the statement of investments, as of December 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Mid-Cap Growth Fund as of December 31, 2015, and the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 29, 2016 29 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, fund hereby reports $.0239 per share as a long-term capital gain distribution paid on March 24, 2015 and the fund also reports $.2647 per share as a long-term capital gain distribution paid on December 21, 2015. 30 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (2009) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2011) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) · Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 79 ————— Kenneth A. Himmel (69) Board Member (2009) Principal Occupation During Past 5 Years: · Managing Partner, Gulf Related, an international real estate development company (2010-present) · President and CEO, Related Urban Development, a real estate development company (1996-present) · President and CEO, Himmel & Company, a real estate development company (1980-present) · CEO, American Food Management, a restaurant company (1983-present) No. of Portfolios for which Board Member Serves: 29 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Stephen J. Lockwood (68) Board Member (2009) Principal Occupation During Past 5 Years: · Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) No. of Portfolios for which Board Member Serves: 29 ————— Roslyn M. Watson (66) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 65 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 65 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James M. Fitzgibbons, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since September 2009. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since September 2009. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since September 2009. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since September 2009. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since September 2009. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since September 2009. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since September 2009. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since September 2006. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since September 2006. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since September 2009. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Mid-Cap Growth Fund 200 Park Avenue New York, NY 10166 Investment Adviser The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Ticker Symbols: Class A: FRSDX Class C: FRSCX Class F: FRSPX Class I: FRSRX Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. (phone 1-800-SEC-0330 for information). A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at www.dreyfus.com and on the SEC’s website at www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0291AR1215 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
